DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 01/11/2022 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record found during the examination of the present application, Choi et al. (US 2014/0228080 herein Choi), fails to specifically teach, suggest, or disclose wherein the patterned region includes a first edge, a second edge, and a first pattern formed between the first edge and the second edge, wherein the first pattern includes a first ridge, a first valley and a second valley located closer to an interior space of the housing than the first ridge, and first inclined 
Choi teaches metal housing body 5310 is processed by using an etching process or cutting process to form elements 5311 and bridges 5312 connecting the elements 5311.  Elements 5311 may be disposed to form a regular pattern such as a lattice pattern.  The elements 5311 may form a symmetric pattern with respect to any particular axis such as longitudinal axis of the housing body 310 (Choi – Figures 7A, 7B, and [0031]).  A plastic injection member 5320 is formed on the inner surface of the etching-processed metal housing body 5310 via insert injection. The post processing is at least one of sanding, hairline etching, and buffing, and the surface treatment may be anodizing (Choi – Figures 8A, 8B, and [0032]). 
These teachings of Choi differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 2-10 depend upon allowable claim 1 therefore these claims are also allowed.

Regarding claim 11, the best prior art of record found during the examination of the present application, Choi et al. (US 2014/0228080 herein Choi), fails to specifically teach, suggest, or disclose wherein the third surface includes a first region including a pattern formed on a surface thereof, a second region formed between the first region and the first surface, and a third region formed between the first region and 
Choi teaches metal housing body 5310 is processed by using an etching process or cutting process to form elements 5311 and bridges 5312 connecting the elements 5311.  Elements 5311 may be disposed to form a regular pattern such as a lattice pattern.  The elements 5311 may form a symmetric pattern with respect to any particular axis such as longitudinal axis of the housing body 310 (Choi – Figures 7A, 7B, and [0031]).  A plastic injection member 5320 is formed on the inner surface of the etching-processed metal housing body 5310 via insert injection. The post processing is at least one of sanding, hairline etching, and buffing, and the surface treatment may be anodizing (Choi – Figures 8A, 8B, and [0032]). 
These teachings of Choi differ and fall short of the present application, therefore claim 11 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 12-15 depend upon allowable claim 11 therefore these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/APRIL G GONZALES/Primary Examiner, Art Unit 2648